Citation Nr: 1517696	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  12-30 749A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for osteoarthritis of the right knee.

2.  Entitlement to an initial rating in excess of 10 percent for osteoarthritis of the left knee.

3.  Entitlement to service connection for a sinus disorder, including sinusitis and nosebleeds/polyps.

4.  Entitlement to service connection for a respiratory disorder, including bronchitis and asthma.

5.  Entitlement to service connection for a thoracic spine disorder, including residual compression fracture of the thoracic spine.

6.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:  Disabled American Veterans (DAV)



ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran had active military service from October 1988 to October 1992, during the Gulf War Era.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board notes that the issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.   Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).   Here, the Veteran has asserted that he is unable to work, in part, as a result of his knee symptomatology.  See VA Form 8940, dated February 25, 2015.  Accordingly, the Board finds that the issue of entitlement to a TDIU has been raised.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's increased rating claim.  Rice, 22 Vet. App.at 453-54.

In May 2011, the Veteran filed two separate notices of disagreement (NOD) indicating that he disagreed with all issues addressed in a June 23, 2010 rating decision.  See Written Statements from the Veteran's previous representative, dated April 30, 2011, and May 23, 2011.  The RO has acknowledged receipt of the Veteran's NODs and appears to be in the process of taking appropriate action in response.  See RO Letter to the Veteran, dated May 31, 2011.  Therefore, remand for the issuance of a statement of the case (SOC) is not required at this time.  However, the RO is reminded of its May 31, 2011 letter that was sent to the Veteran.

The Board has reviewed the Veteran's Veterans Benefits Management System (VBMS) e-folders and the Virtual VA electronic claims file.

The issues on appeal are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


REMAND

Higher Ratings for Osteoarthritis of the Knees 

On his November 2009 VA Form 9, the Veteran stated he has had a meniscus tear and worsening arthritis since his last VA examination in September 2009.  He used a cane, wore a brace, and used a walker when his knees locked-up.  He had physical therapy, steroid injections, and took pain pills with no relief.  Accordingly, a remand is warranted for a current VA examination in order to assess the current severity of his right and left knee disabilities.  38 U.S.C.A. § 5103A (d) (1), (2) (West 2014); 38 C.F.R. § 3.327(a) (2014); Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (holding that the record is inadequate and the need for a contemporaneous medical examination occurs when the evidence indicates that a current disability rating may be incorrect); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that examination nearly two years old is too remote to be contemporaneous where appellant submitted evidence indicating that the disability had worsened).


Sinus Disorder, including Sinusitis and Nosebleeds/Polyps

A September 2009 Gulf War Guidelines Examination noted a history of sinusitis.  The Veteran reported having five episodes per year.  He stated that the onset was early to mid-1990s.  X-rays noted mild chronic paranasal sinus disease (i.e., small mucus retention cysts in the paranasal sinuses without fluid to suggest acute sinusitis).  The Veteran reported having left-sided nose bleeds since 1997 and thought it was from his hypertension or sinus condition.  He reported that his primary care doctor thought the reason for the bleeding was from polyps.  He denied any trauma.  His last episode occurred about a month prior.

VA treatment records reflect epistaxis on his problem list.  VA examination noted that the Veteran had a history of epistaxis.  

The RO denied service connection on the basis of no current diagnosis of sinusitis.  However, the Veteran has been diagnosed with nasal disability (history of sinusitis and epistaxis) during the appeal period.  A medical opinion was not requested.  On remand, the RO should schedule the Veteran for a VA ear, nose, and throat (ENT)  examination to determine the etiology of any current sinus disability.  

Respiratory Disorder, including Bronchitis and Asthma 

The Veteran asserts that he has a lung condition from working on a flight deck breathing in JP5; from" working a detachment in Incirlik, Turkey during theater of Operation Provide Comfort being exposed to JP5 to cut down sand blowing and an array of pesticides for sand fleas"; from shots with untested vaccinations; and from and sleeping in a berthing area with known asbestos.  (See VA Form 9).

A September 2009 Gulf War Guidelines Examination diagnosed asthma.  However, a medical opinion was not requested.  On remand, the Veteran should be scheduled for a VA examination to determine the cause of his current respiratory disability.  

Further, development should be undertaken to determine if the Veteran worked in areas and performed duties in accordance with his military occupational specialty where he would have been exposed to asbestos.

Residual Compression Fracture Thoracic Spine

A May 2008 VA treatment record noted "back pain for years."  The Veteran was diagnosed with thoracic scoliosis.  A February 2009 VA treatment, in part, reflects he reported that the onset of the majority of these problems was approximately 8 years ago.  He could not identify a triggering event, but that he multiple instances of falling asleep while driving which led to a car accident.  And that, "[a]round the same time he started experiencing chronic and debilitating pain."  He also stated that he began to have muscle and spine pain that he described as over exertion pain as he was very physically active (softball, wrestling coaching).  He limited his activities and the migratory pain in his neck and lower back became worse.

Upon VA examination in September 2009, the Veteran was diagnosed with compression fracture of the thoracic spine.  The examiner opined that the thoracic spine disability was not caused by or a result of military service because there was no evidence of trauma to the thoracic area documented in the service records.  However, the VA examiner's explanation is inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (a VA examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service, and the examination is inadequate when the examiner does not comment on the Veteran's report of in-service injury and, instead, relies on the absence of evidence in the service medical records to provide a negative opinion).  It is also unclear whether the VA examiner considered the Veteran's statements that he had multiple falls in boot camp, he fell down stairs in 1988, and was involved in a car accident when he fell asleep while driving.  (See VA Form 9, VA joints examination for the knees, and February 2009 VA treatment record).  Therefore, an additional opinion should be obtained.


TDIU

Concerning the claim for a TDIU, the Veteran should be afforded an appropriate VA examination, as set forth below.

General

With respect to all of the claims on appeal, it appears that the Veteran's complete VA treatment records have not been associated with the claims folder.  At present, VA treatment records dated from January 2008 to December 2012 have been associated with the claims folder.  However, evidence of record suggests that the Veteran received VA treatment both prior to and subsequent to this time period.  His complete records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Appropriate development should be undertaken to determine if the Veteran worked in areas and performed duties in accordance with his military occupational specialty where he would have been exposed to asbestos.

2.  Make arrangements to obtain the Veteran's complete treatment records from the Ann Arbor, Flint, and Saginaw VA treatment facilities, dated from October 1992 to the present.  Associate all records obtain with the claims file.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the etiology of his respiratory disorder(s).  The claims file, including a copy of this remand, must be reviewed by the examiner.  Any medically indicated tests should be conducted.  

The examiner should identify all current respiratory disorders found to be present (i.e., asthma, bronchitis, etc.).

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current respiratory disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  

In providing this opinion, the examiner should specifically acknowledge the service treatment records reflecting treatment for upper respiratory infections on 
December 13, 1988, and January 5, 1989, as well as any environmental exposures while serving in Southwest Asia, and the Veteran's statement that he has a lung disorder from working on a flight deck breathing in JP5; from "working a detachment in Incirlik, Turkey during theater of Operation Provide Comfort being exposed to JP5 to cut down sand blowing and an array of pesticides for sand fleas"; from shots with untested vaccinations; and from and sleeping in a berthing area with known asbestos.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  Schedule the Veteran for VA ENT examination to determine the etiology of his sinus disorder(s).  The claims file, including a copy of this remand, must be reviewed by the examiner.  Any medically indicated tests should be conducted.  

The examiner should identify all current sinus disorders found to be present (i.e., sinusitis, polyps, nosebleeds/epistaxis, etc.).  See CT of the head, dated September 11, 2009 showing mild, chronic paranasal sinus disease.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current sinus disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  

In providing this opinion, the examiner should specifically acknowledge the service treatment records reflecting treatment for upper respiratory infections with sinus congestion and/or red drainage on December 13, 1988, and January 5, 1989, and for sinus congestion with a clear nasal discharge, headaches, and tenderness over the right maxillary sinus on July 22, 1989; as well as any environmental exposures while serving in Southwest Asia.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  Schedule the Veteran for an appropriate VA examination to determine the etiology of his thoracic spine disorder.  The claims file, including a copy of this remand, must be reviewed by the examiner.  Any medically indicated tests should be conducted.  

The examiner should identify all current thoracic spine disorders found to be present (i.e., residual compression fracture of the thoracic spine, etc.).

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current thoracic spine had its clinical onset during active service or is related to any in-service disease, event, or injury.  

In providing this opinion, the examiner should specifically acknowledge the service treatment records reflecting treatment for lower back pain after lifting weights in November 1991, the Veteran's motor vehicle accident that occurred in March 1991, as well as his reported history of multiple falls and falling down stairs during service.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

6.  Schedule the Veteran for an appropriate VA examination to determine the severity of his osteoarthritis of the knees.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be completed for each disability.

7.  Schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to evaluate the issue of entitlement to a TDIU.  In conjunction with the examination, the claims folder must be made available to and reviewed by the examiner.  

Following evaluation of the Veteran, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities (i.e., ostearthritis of the knees, PTSD, fibromyalgia with headaches, tinnitus, irritable bowel syndrome) and opine as to the impact of the service-connected disabilities, to include in the aggregate, on his ability to secure and follow a substantially gainful occupation.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

8.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  If the benefits sought on appeal remain denied, furnish to the Veteran, and his representative if any, an appropriate SSOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


